         Case: 3:21-cr-00024-wmc Document #: 16 Filed: 04/09/21 Page 1 of 2

FEDERAL DEFENDER SERVICES
  OF WISCONSIN, INC.
LEGAL COUNSEL

                                                                                  22 East Mifflin Street
Craig W. Albee, Federal Defender                                                            Suite 1000
Krista A. Halla-Valdes, First Assistant                                     Madison, Wisconsin 53703

Joseph A. Bugni, Madison Supervisor                                            Telephone 608-260-9900
John W. Campion                                                                 Facsimile 608-260-9901
Anderson M. Gansner
Gabriela A. Leija
Peter R. Moyers
Ronnie V. Murray
Tom E. Phillip
Joshua D. Uller
Kelly A. Welsh
                                                 April 9, 2021

Honorable Stephen L. Crocker
United States Magistrate Judge
120 North Henry Street
Madison, Wisconsin 53703

         Re:       United States v. Steven Robeson
                   Case No. 21-cr-24-wmc


Dear Judge Crocker:

      This letter concerns the government’s motion for a protective order. I am still on
paternity leave and cannot substantively respond to the government’s motion by
Tuesday. So after consultation with the government, I would propose the following.

        First, that the Court grant the government’s motion for a protective order. That
will allow the defense to get the discovery and review it. Second, once I return to work
and have an opportunity to review the discovery, I can file a motion to vacate or
dissolve the protective order. But until that motion is filed (and ruled upon) the
protective order will govern.

       Proceeding in this manner ensures that the case is not delayed and makes sure
that neither side is prejudiced. It also avoids looking for trouble. Again, I have spoken
with AUSA Elizabeth Altman and she has no objection to proceeding in this manner.




                                          Milwaukee · Madison · Green Bay
      Case: 3:21-cr-00024-wmc Document #: 16 Filed: 04/09/21 Page 2 of 2

FEDERAL DEFENDER SERVICES
   OF WISCONSIN, INC.

Honorable Stephen L. Crocker
April 9, 2021
Page -2-


      Thank you for your attention to this matter.


                                        Sincerely,

                                        /s/ Joseph A. Bugni

                                        Joseph A. Bugni
                                        Associate Federal Defender
